DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination after RCE filed 06/01/2022. 
The status of the Claims are as follows:
Claims 4-9, 15-24, 31-36, 41-43 have been withdrawn;
Claims 2, 3, 10-14, 26, 27, 29, 30 and 37-40 have been cancelled;
Claims 1, 10, 25, 28, 37 and 38 have been amended;
Claims 1, 25 and 28 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka (US 20130162707) in view of San Diego Printing - Full Color Paper bags on the Xante Press! (https://youtu.be/DJdNaX9wT-U;San) alternatively in view of paper bags (https://youtu.be/tuyMghly3Rc; RISO) and further in view of Casals et al. (US 20130061767; Casals)

Regarding Claim 1 Kitaoka discloses a method for printing black and white or color graphics (par 57) or text (par 5) on separated bags (P) through use of a digital printing system (par 69) comprising: 
transferring (par 56, 69) separated bags (P) produced on a bag machine (where the existence of the bags indicates that the bags have been produced on a bag making machine) to a feed system (par 69) of a digital printing system (53).  Since the stack of paper bags (P) rests on the feeding tray and isn’t preceded by a mechanical loading process, the Examiner has determined that the stack of paper bags (P) is placed onto the feeding tray (20) via a manual transferring process and where the Examiner interprets the disclosure of data input in the printer as an inherent feature of a digital printer (par 69-70); 
depositing a thin layer of ink onto a bag (par 70) surface to form an image; (par 56-69) Where the Examiner interprets the jetting of ink droplets to read over the limitation a thin layer ink onto a surface.
adhering said ink to said bag (P) surface. (par. 60)

Where Kitaoka discloses a method for printing black and white or color graphics or text on bags (par 57), Kitaoka does not expressly teach a method of printing on pinch bottom or flat bottom bags said pinch bottom bag comprises a tubular envelope closed at one end by a single flap; said flat bottom bag comprises a tubular envelope closed at one end by flaps that form a flat bottom and adhering said ink to said bag surface by use of a fuser fluid, heat, UV curing process, or any combination

Both San (time stamp 0:12/0:57) and RISO (time stamp 0:05/0:37) teach a method of printing on separated paper bags. RISO further teaches separated bags (time stamp 0:12/0:57) can include flat bottom bags said flat bottom bags comprise a tubular envelope closed at one end by flaps that form a flat bottom. (time stamp 0:00/0:37) San teaches pinch bottom bags said pinch bottom bag comprises a tubular envelope closed at one end by a single flap (time stamp 0:16-0:26/0:57) as an option from a variety of bags suitable for printing for the purposes of providing bag types that best meet the needs of any given packaging operation.

Kitaoka discloses the use of separated bags in a method for printing on separated bags (par 56-69) and San or RISO teaches a method of printing on separated bags (par 14, 30) where the bags include pinch bottom bags (RISO time stamp 0:16-0:26/0:57) or flat bottom bags ( San time stamp 0:00/0:37)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the separated bags taught by Kitaoka to include pinch bottom bags as taught by RISO or flat bottom bags as taught by San as an option from a variety of bag styles suitable for printing, for the purposes of providing bag types that best meet the needs of any given packaging operation to achieve the predictable result of providing bags suitable for printing. (MPEP 2143 (I)(A))

While Kataoka, RISO and San each teach a method for printing including a step for digital printing on separated bags and Kitaoka further teaches a  method for printing including a step including an inkjet printer, the modified invention of Kitaoka in view of RISO or San does not expressly teach adhering said ink to said bag surface by use of a fuser fluid, heat, UV curing process, or any combination. 

Casals teaches a method of printing using an inkjet printer that includes a step of adhering said ink to a substrate by use of heat and/or UV curing process. Because both Kitaoka and Casals teach methods of curing inkjet ink it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to substitute one method of adhering ink to a substrate for the other to achieve the predictable result of curing inkjet ink. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Claims 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaoka (US 20130162707) in view of San (https://youtu.be/DJdNaX9wT-U) alternatively in view of RISO (https://youtu.be/tuyMghly3Rc)and further in view of Casals (US 20130061767)
Regarding Claim 25 Kitaoka discloses a method of post printing using a digital printing system (par 69) for black and white or single or multiple color (par 57) graphics and/or text (par 5) on paper bags (P) comprising: 
taking bags (P) already separately produced on a bag machine (where the existence of the bags indicates that bags were produced on a bag machine) and feeding (par 69) said bags (P) to a separate digital printing system (par 69); where the Examiner interprets the disclosure of data input in the printer as an inherent feature of a digital printer (par 69-70)
post-printing (par 70) on each said bags (P) separately using said separate digital printing system (par 69); 
depositing ink onto a surface of said bag (par 70) to form an image; 
said ink forming a thin layer on said surface of said bag (par 70); Where the Examiner interprets the jetting of ink droplets to read over the limitation a thin layer ink onto a surface.
adhering said ink to said bag (P) (par 60)

Kitaoka discloses printing on paper bags, such as medicine bags.  However, Kitaoka does not expressly disclose printing on pinch bottom or flat bottom paper bags adhering said ink to said bag surface by use of a fuser fluid, heat, UV curing process, or any combination. 

Both San (time stamp 0:12/0:57) and RISO (time stamp 0:05/0:37) teach a method of printing on separated paper bags. RISO further teaches separated bags (time stamp 0:12/0:57) can include flat bottom bags (time stamp 0:00/0:37)  or San teaches pinch bottom bags (time stamp 0:16-0:26/0:57) already separately produced on a bag machine and feeding said bags to a separate digital printing system as an option from a variety of bags suitable for printing for the purposes of providing bag types that best meet the needs of any given packaging operation.

Kitaoka discloses the use of separated bags in a method for printing on separated bags (par 56-69) and San or RISO teaches a method of printing on separated bags (par 14, 30) where the bags include pinch bottom bags (RISO time stamp 0:16-0:26/0:57) or flat bottom bags ( San time stamp 0:00/0:37)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the separated bags taught by Kitaoka to include pinch bottom bags as taught by RISO or flat bottom bags as taught by San as an option from a variety of bag styles suitable for printing, for the purposes of providing bag types that best meet the needs of any given packaging operation to achieve the predictable result of providing bags suitable for printing. (MPEP 2143 (I)(A))

While Kataoka, RISO and San each teach a method for printing including a step for digital printing on separated bags and Kitaoka further teaches a  method for printing including a step including an inkjet printer, the modified invention of Kitaoka in view of RISO or San does not expressly teach adhering said ink to said bag surface by use of a fuser fluid, heat, UV curing process, or any combination. 

Casals teaches a method of printing using an inkjet printer that includes a step of adhering said ink to a substrate by use of heat and/or UV curing process. Because both Kitaoka and Casals teach methods of curing inkjet ink it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to substitute one method of adhering ink to a substrate for the other to achieve the predictable result of curing inkjet ink. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Regarding Claim 28 Kitaoka teaches a method for post-printing on bags (P) with a digital printing system (par 69) comprising: 
placing said bags (P) to be printed in a storage unit (20) (par 46) connected to said digitally printing system (par 69); where the Examiner interprets the disclosure of data input in the printer as an inherent feature of a digital printer (par 69-70) 
automatically withdrawing individual bags (P) to be printed from said storage unit (20); (par 69) 
automatically flowing (par 69) said bags (P) through an integrated feed mechanism (par 69) on an attached digital printing system (par 69) to digitally print said bags (P); (par 69-70)
said integrated feed system (par 69) comprising a transporting system (21,22, 50);
depositing ink onto surface of said bag (P) to form an image (par 70); 
forming a thin layer of ink on said surface of said bag (P); (par 69-70) Where the Examiner interprets the jetting of ink droplets to read over the limitation a thin layer ink onto a surface.
adhering said ink to said bag. (par 60)
Both San (time stamp 0:12/0:57) and RISO (time stamp 0:05/0:37) teach a method of printing on separated paper bags. RISO further teaches separated bags (time stamp 0:12/0:57) can include flat bottom bags (time stamp 0:00/0:37)  or San teaches pinch bottom bags (time stamp 0:16-0:26/0:57) already separately produced on a bag machine and feeding said bags to a separate digital printing system as an option from a variety of bags suitable for printing for the purposes of providing bag types that best meet the needs of any given packaging operation.

Kitaoka discloses the use of separated bags in a method for printing on separated bags (par 56-69) and San or RISO teaches a method of printing on separated bags (par 14, 30) where the bags include pinch bottom bags (RISO time stamp 0:16-0:26/0:57) or flat bottom bags ( San time stamp 0:00/0:37)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the separated bags taught by Kitaoka to include pinch bottom bags as taught by RISO or flat bottom bags as taught by San as an option from a variety of bag styles suitable for printing, for the purposes of providing bag types that best meet the needs of any given packaging operation to achieve the predictable result of providing bags suitable for printing. (MPEP 2143 (I)(A))

While Kataoka, RISO and San each teach a method for printing including a step for digital printing on separated bags and Kitaoka further teaches a  method for printing including a step including an inkjet printer, the modified invention of Kitaoka in view of RISO or San does not expressly teach adhering said ink to said bag surface by use of a fuser fluid, heat, UV curing process, or any combination. 

Casals teaches a method of printing using an inkjet printer that includes a step of adhering said ink to a substrate by use of heat and/or UV curing process. Because both Kitaoka and Casals teach methods of curing inkjet ink it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to substitute one method of adhering ink to a substrate for the other to achieve the predictable result of curing inkjet ink. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.

Applicant’s Argument: Affidavit submitted by the inventor attesting to the inoperability of the Kitaoka reference to print on pinch bottom or flat bottom bags is based on 24 years of experience.  
Examiner’s Response: The matter of patentability is not measured on expert opinion or whether or not a product has been brought to market but rather evidence that a viable idea exists and in the public domain prior to the effective filing date of the instant application. Kitaoka  in view of San/RISO, and Casals discloses the claimed limitations and made available to the public prior to the effective filing date of the instant application. Kitaoka discloses “printing images onto a paper bag such as a medicine bag” at par 80 and “Therefore, images can be properly formed on a paper bag” at par 110.  The affidavit lacks evidence, beyond opinion (never seen by the applicant, the device of Kitaoka doesn’t exists or has never been built), that the disclosure of Kitaoka is not viable. 

Applicant’s Argument: Kitaoka does not disclose that a flat bottom or pinch bottom bag has an edge or a crease or different thicknesses that is different from a flat sheet of paper and creates issues with feeding the bags through a feeder and lining up the bags under printheads of Kitaoka. 
Examiner’s Response: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Claims do not recite different thicknesses, edges or creases in the pinch bottom or flat bottom paper bag. 

Applicant’s Argument: Kitaoka does not teach printing on separated bags where the cited paragraph 69 does not refer to bags. 
Examiner’s Response: While the example used by Kitaoka in the disclosure refers to a sheet,  Kitaoka discloses printing on separated bags at paragraphs 80, 110, 111, 113, 132, 143 and 145. Kitaoka further discloses that the paper bags can include medicine bags (par 80). Paragraph 69 is cited to read over the limitation of transferring…to a feed system. 


Applicant’s Argument: It would not be obvious to use Casals with Kitaoka since Casals relates to printers and printing involving colorant abounds of image regions within a print image. 
Examiner’s Response: In response to applicant's argument that Casals is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, each of Kitaoka and Casals are in the field of applicant’s endeavor of digital printing on a substrate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Berlan Paper Bag Printing Machine: https://web.archive.org/web/20171223031759/http://www.berlanmachine.com/; Paper bag printer
https://youtu.be/RmZADJPuN9I; Printing on flat bottom paper bags; feeding, aligning, printing on separated bags.

APL Packaging 
https://youtu.be/NgCcmxRuhgQ; Printing on flat bottom paper bags; feeding, aligning, printing on separated bags.

Paper Bag Printing Machine
https://youtu.be/F3nBKxRJyxs ; Printing on flat bottom paper bags; feeding, aligning, printing on separated bags.

Rollenco DigiFlex for printing full color on Carrier Bags
https://youtu.be/z9lrNOvNf78 ; Printing on flat bottom paper bags; feeding, aligning, printing on separated bags.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731